UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material Under Rule 14a-12 Pioneer Companies, Inc. (Name of Registrant as Specified In Its Charter) Olin Corporation (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: On May 21, 2007, members of Olin Corporation’s management held a conference call regarding the announced acquisition of Pioneer Companies, Inc. by Olin Corporation.The following is a transcript of that conference call. Olin Corporation - Acquisition of Pioneer Cos Inc by Olin Corp Co Call 05/21/2007 10:00 AM (ET) Operator: Good day everyone and welcome to the Olin Corporation Conference Call. Today's call is being recorded. At this time for opening remarks and introductions, I would like to turn the call over to the Chairman, President, and Chief Executive Officer, Mr. Joseph Rupp. Please go ahead, sir. Joseph D. Rupp, Chairman, President and Chief Executive Officer Good morning and thank you for joining us today. With me are John McIntosh, Vice President and President of our Chlor Alkali business; John Fischer, Vice President and Chief Financial Officer; and Larry Kromidas, our Assistant Treasurer and Director of Investor Relations. Throughout our presentation this morning, we will be referring to the investor slides that were posted on our website earlier this morning. Today is an important and a very happy day for Olin. We announced this morning that we have reached an agreement to acquire Pioneer Companies for $35 a share in cash. This transaction is consistent with our strategy which we have illustrated on slide 3 of our presentation. First and foremost, this is a positive move toward improving shareholder return. The acquisition should be immediately accretive to both our earnings per share and our return on capital employed. And Pioneer will substantially enhance our leadership position in the merchant chlor alkali market. It affords us opportunities to enhance both the efficiency and profitability of Chlor Alkali and it greatly expands our bleach business which is a strategic thrust that we have discussed consistently with you in the past 18 months. Finally, this acquisition is consistent with our objective of allocating resources to the businesses that can create the most value. Our Chlor Alkali business has been the highest performing business in our portfolio over the past several years. Moving to slide 4, as I have said we believe this acquisition is consistent with our strategy and the fact that it is a bolt-on for Alkali business provides us with significant near term cost synergy opportunities. In addition to expanding our position Chlor Alkali, it diversifies our geographic position and makes us the number one industrial bleach manufacture in the United States in part by allowing us to expand into a section of the country that we do not currently serve the Western United States. I will review the geographic diversity that this acquisition achieves for Olin in detail in just a minute. But first I would like to mention two things, first Pioneer, St. Gabriel facility is an outstanding asset which provides us with pipelining access to the largest non-integrated chlorine consuming complex in North America. And second, the Pioneer bleach business is focused in the Western portion of the United States which compliments Olin's Bleach business, that's focused in the Eastern and Southeastern United States. I mentioned a moment ago, that we see significant cost synergy opportunities from this transaction. Based on our preliminary analysis, we are highly confident that within the next two years we should achieve $35 million of annual synergies. These will be achieved through the optimization of logistics, purchasing, manufacturing and overhead. In particular, with a greater geographic diversity of the manufacturing facilities, we see a large opportunity to significantly reduce the number of miles that chlorine and caustic soda are shipped. These factors all make this a compelling transaction financially for Olin. We fully expect this to be immediately accretive to earnings and should strengthen our financial position through the cycle. To provide a perspective, looking backward to 2005 on a pro forma basis, the earnings per share of Olin with Pioneer would have been approximately a $1 per share higher than standalone Olin reported. After the completion of this transaction Olin should continue to have a strong balance sheet and this drove our decision to finance the acquisition with all debt using our forecast for Olin and Pioneer operating results for the balance of 2007 and assuming a year end 2007 closing of pro forma debt-to-EBITDA ratio including Pioneer 2007 EBITDA should be less than two times. On slide five, we outline the structure of the transaction and there are just a few points I would like to make. The purchase price is $35 per share and we are assuming $120 million of Pioneer convertible debt which will be converted to cash simultaneously with the closing. We do expect assuming a second half 2007 closing, that Pioneer's balance sheet will be in a net cash position at closing. The transaction has been approved by the Board of Directors of both companies and is now subject to Pioneer's shareholder and regulatory approvals. Moving on to slide six, the major attraction is that it is a focused Chlor Alkali business with significant down stream bleach and hydrochloric acid operations. Pioneer operates four major Chlor Alkali facilities. I've already mentioned their plant St. Gabriel, Louisiana which is a pipeline chlorine supplier physically located in the largest non integrated chlorine consuming complex in the United States. John McIntosh should provide a review of the St. Gabriel expansion project in a minute. But after completion of the project the location will provide us with additional low cost expansion opportunities. The Becancour facility which is located on the St. Lawrence Seaway is Pioneer's largest plant and is a low cost facility that operates with hydroelectric power. Becancour has significant bleach and hydrochloric acid production capabilities. The Henderson, Nevada facility also contains significant bleach and hydrochloric acid production capabilities. In addition to the bleach manufacturing capabilities of Henderson and Becancour, Pioneer has three bleach plants in the western part of the United States. And as you know, over the past year, Olin has announced several bleach and hydrochloric acid expansion projects. After completion of these projects and the Pioneer acquisition, between 15 and 20% of the company's total fluorine capacity will be dedicated to the production of value-added bleach and hydrochloric acid. The other Pioneer manufacturing facilities located in Dalhousie, New Brunswick, Canada. It is a smaller plant that manufactures both chlor alkali and sodium chloride. Sodium chloride is a new product and a new opportunity for Olin. Combination of Pioneer Chlor Alkali and Downstream businesses have, and are continuing to generate excellent margins which should be improved further by cost reductions that will occur once the St. Gabriel expansion project is completed. At the bottom of slide 6, we have highlighted Pioneer's 2005 peak earnings. These earnings, the synergies available from the combination with Olin and cost improvements associated with the St. Gabriel project, caused Olin's management and its Board of Directors to conclude that the acquisition of Pioneer represents an excellent value creation opportunity. The next few slides in the presentation, slide 7, 8 and 9 are fairly self-explanatory. We provided the last 12 months financial results for both Olin and Pioneer which depicts a $3.7 billion company with $300 million of EBITDA. Slide 8 illustrates the size of the combined entity with the North American market, and slide 9 simply provides a geographic illustration of the combined Olin and Pioneer manufacturing capabilities. A point I would like to emphasize again is how well the geography of the Pioneer bleach business which is concentrated in the Western United States complements Olin bleach business concentrated in Eastern and South Eastern United States. At this time I would like to turn the call over to John McIntosh, who will discuss both the St. Gabriel project and synergies of the transaction. John? John McIntosh President, Chlor Alkali Products Division Thank you, Joe. As most of you probably know, over the past month Pioneer has made several announcements concerning the expansion of our St. Gabriel facility. As Joe mentioned previously the St. Gabriel plant is a pipeline supplier to Geismar, the largest non-integrated fluorine consuming complex in North America and will be a key asset to Olin. Project which is expected to be completed on the fourth quarter of 2008 will increase the plants capacity from 197,000 to 246,000 ECUs per year while installing the most modern membrane cell technology available. The project will also provide a platform from which additional low cost expansions could be made, the combination of the modern membrane cell technology and installation of the capability to utilize liquid [indiscernible] is expected to improve the plant's operating margins by approximately $30 million. I would also like to highlight one additional advantage of this facility. The St. Gabriel plant because i t delivers its chlorine by pipeline has hired ECU netbacks and is only partially exposed to ever-increasing railroad shipping costs. Combination of this cost position, an access to Pioneer's St. Gabriel pipeline customers will be a positive for Olin. I would like to talk for just a moment about the synergies before John Fischer refused the financing and we open the call to questions. Slide 11 talks about synergies. As Joe stated we are highly confident that within two years that we should achieve $35 million in operating synergies. We are also highly confident that within the first year we should realize synergies equivalent to an annual rate of $20 million. Major areas of synergies will be logistics, purchasing, operations and SG&A expenses. Joe talked a little about the logistics and freight cost opportunities but what makes it an even larger opportunity is the trend line on the escalation of its costs. Specifically within Olin system freight cost per ECU sold have increased substantially since 2004 so, an action that reduces freight will benefit costs. The other metric that becomes very important is the combined volume of shipments. The combined Olin-Pioneer Chlor Alkali business will ship approximately 1.3 million tons of chlorine and 1.8 million tons of caustic soda annually. The reduction of ton miles shipped represents a large opportunity in both freight and fleet costs, and one I am highly confident will pay positive dividends for the combined company. Now, I will let John Fischer to discuss the financing plans before we take questions. Thank you. John E. Fischer, Vice President and Chief Financial Officer As a follow-up to our first quarter earnings conference call Olin did make the $100 million voluntary contribution to its pension plan that we discussed. That contribution was made during early May. For your reference, we have included an outline of our financing plan on slide 12 of the presentation. It is our intention to finance this acquisition with debt. We believe our current balance sheet can support an all debt transaction and in addition, the accretion associated with an all-debt transaction is approximately 20% greater than a transaction that would include 40 to 50% equity. We expect that the two companies together will have excess cash available at the closing of approximately $250 million which allows us to maintain a cash cushion of approximately $100 million to fund ongoing working capital needs. And Citigroup as provided a bridge loan commitment that would provide adequate financing to close the transaction. Over the next 6 to 10 we eks, we will put in accounts receivable securitization program in place and will increase the size of our revolving credit agreement. We anticipate the receivable securitization program will provide between 250 to $300 million of financing and the increase revolving credit agreement will provide an additional 90 million of financing on top of $125 million that is currently available. Finally, it is our intention to put 150 to 200 million of long-term financing in place once the transaction closes. All of our assumptions assume that the convertible debt issued by Pioneer earlier this year will be repaid. On slide 13, we again summarize why we are excited about the transaction, for Olin this is a synergistic bolt-on acquisition that strengthens our existing business while offering compelling financial returns. Before we conclude, let me remind you that throughout this presentation, we have made statements regarding our estimates of future performance, clearly these are forward-looking statements and results could differ materially from those projected. Some of the factors that could actual results to differ are described in our most recent Form 10-K and in our first quarter earnings release. A copy of our prepared remarks today will be available on our website in the Investor section under Recent Press Releases and Speeches. Operator, we are now ready to take questions. Operator: Thank you. [Operator Instructions]. We will go to Don Carson of Merrill Lynch. Q – Donald Carson Thank you. John, a question on the quality of the assets that you are buying. How would you compare the cost structure of the Pioneer assets to your own, what industry quartile are they in? And when you think of replacement cost of these assets, what's kind of the benchmark rule of thumb that you use? And then finally, maybe this is more for Joe, just why you are so interested in the bleach business? A – Joseph Rupp The
